Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter

Claims 1, 3-7, 12-17 and 19-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that an electronic device, comprising: a wireless charging circuit electrically connected to the coil; a power management module configured to control a charge state of the battery by using power supplied from a receiving circuit; and a processor operatively connected to the wireless charging circuit and the power management module, wherein the processor is configured to: request identification information from an external device; receive the identification information of the external device from the external device; and determine whether the external device can transmit a first predetermined power or a second predetermined power higher than the first predetermined power based on the identification information of the external device; in response to determining that the external device can transmit the second predetermined power, request encrypted authentication information from the external device so as to perform authentication with respect to the external device; when the external device is an unauthenticated device, request the external device to transmit a first predetermined power regardless of whether the external device is configured to transmit the second predetermined power; and when the external device is an authenticated device, request the external device to transmit a second predetermined power that is higher than the first predetermined power., together will all limitations recited in the independent claim 1, and substantially similar 

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 1, 12 and 17 are allowed. 

The dependent claims  3-7, 13-16 and 19-20 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 3-7, 12-17 and 19-20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BINH C TAT/Primary Examiner, Art Unit 2851